            Case 1:20-cv-08349-LJL Document 12 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               11/4/2020
                                                                       :
RYAN GOODMAN, as co-Editor-in-Chief of Just                            :
Security,                                                              :
                                                                       :
                                    Plaintiff,                         :   20-cv-8349 (LJL)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
United States Department of Defense,                                   :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        The Court held a conference today at which it addressed the parties’ competing proposed

schedules as to Defendant’s response to Plaintiff’s requests made pursuant to the Freedom of

Information Act, 5 U.S.C. § 552, et seq.

        For the reasons stated at the conference, it is ORDERED that Defendant shall produce the

requested documents on the following schedule: With respect to Plaintiff’s first request,

regarding records that show American troop levels in Afghanistan, Iraq, and Syria, see Dkt. No.

1-2, Defendant shall provide a final response including all documents responsive to the request

(save for those as to which a claim of Exemption is validly made) on or before November 23,

2020. With respect to Plaintiff’s second request, regarding, among other things, records

sufficient to show why Defendant stopped publishing troop counts and the criteria for the counts

they provide, See Dkt. No. 1-3, Defendant shall provide a final response (to include documents

sufficient to respond to the request save for those validly withheld under an Exemption)—and

not only an estimated page count—on or before December 11, 2020. The Court determined that

such deadlines were reasonable based on the arguments presented at the conference.
          Case 1:20-cv-08349-LJL Document 12 Filed 11/04/20 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant shall file the following letters with the

Court: By November 15, 2020, a letter advising the Court whether the Plaintiff’s request for a fee

waiver pursuant to 5 U.S.C. § 522(a)(4)(A)(iii) and 32 C.F.R. § 286.12(l) will be granted; by

December 15, 2020 at 5:00 p.m., a letter explaining the status of compliance with this Order. As

stated at conference, if Defendant seeks any extensions of the deadlines set forth herein, it must

file a letter with the Court establishing good cause and explaining in detail and with support its

efforts to comply with these deadlines and the reasons that it has been unable to do so.

       IT IS FURHTER ORDERED that the Court will hold a conference on December 17,

2020 at 3:00 p.m. by TELEPHONE CONFERENCE. At that date and time the parties are

directed to dial the Court’s teleconference line at 888-251-2909 (access code: 2123101).


       SO ORDERED.

Dated: November 4, 2020                            __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                     2
